                  Case 1:19-cv-08324-DLC Document 1-1 Filed 09/06/19 Page 1 of 4


  From:    Rivera, Marie MARIE@NYMC.EDU
Subject:   RE: FT position, an instructor position in Ophthalmology Department
   Date:   May 11, 2016 at 12:16 PM
     To:   Amro Ali amro.ali9@icloud.com


       You’re welcome.

       Marie

       Marie A. Rivera
       Administrator, Office of Faculty Records
       School of Medicine
       New York Medical College
       40 Sunshine Cottage Road, Rm 141A
       Valhalla, NY 10595

       phone: 914/594-4523
       fax: 914/594-4565
       e-mail: marie@nymc.edu


                                           A Member of the Touro College and University System


       From: Amro Ali [mailto:amro.ali9@icloud.com]
       Sent: Wednesday, May 11, 2016 11:48 AM
       To: Rivera, Marie
       Cc: Wong, Raymond; HughesGreene, Wanda; Sharma, Sansar
       Subject: Re: FT position, an instructor position in Ophthalmology Department

       Thanks All for your help and support in this regard.
       Amro

       On May 11, 2016, at 11:43 AM, "Rivera, Marie" <MARIE@NYMC.EDU> wrote:
                 Thank you Dr. Wong, I will process immediately.

                 Marie

                 Please copy Wanda_HughesGreene@nymc.edu on all faculty related
                 correspondence. Thank you.

                 Marie A. Rivera
                 Administrator, Office of Faculty Records
                 School of Medicine
                 New York Medical College
                 40 Sunshine Cottage Road, Rm 141A
                 Valhalla, NY 10595

                 phone: 914/594-4523
                 fax: 914/594-4565
                 e-mail: marie@nymc.edu


                                           A Member of the Touro College and University System
Case 1:19-cv-08324-DLC Document 1-1 Filed 09/06/19 Page 2 of 4



From: Wong, Raymond
Sent: Wednesday, May 11, 2016 11:42 AM
To: Rivera, Marie
Cc: HughesGreene, Wanda; amro.ali9@icloud.com; Sharma, Sansar
Subject: RE: FT position, an instructor position in Ophthalmology Department


Hello Marie

Dr. Miller has not replied to my email regarding Dr. Ali. As you suggested I have attached
a signed letter addressed to him regarding this for you to process. Please let me know if
you need anything further.

Thanks

R. Wong, MD


From: Rivera, Marie
Sent: Thursday, May 05, 2016 8:19 AM
To: Wong, Raymond
Cc: Affairs, Faculty
Subject: RE: FT position, an instructor position in Ophthalmology Department

Good Morning Dr. Wong,

If Dr. Miller has not replied to you, it is best that you put this request in writing on your
letterhead. You may scan and email it to me for processing.

Marie

Please copy Wanda_HughesGreene@nymc.edu on all faculty related
correspondence. Thank you.

Marie A. Rivera
Administrator, Office of Faculty Records
School of Medicine
New York Medical College
40 Sunshine Cottage Road, Rm 141A
Valhalla, NY 10595

phone: 914/594-4523
fax: 914/594-4565
e-mail: marie@nymc.edu


                     A Member of the Touro College and University System


From: Wong, Raymond
Sent: Monday, April 25, 2016 11:55 AM
To: Miller, DDouglas; DeanDirect, SOM
Cc: Rivera, Marie; HughesGreene, Wanda; amro.ali9@icloud.com; Sharma, Sansar
Subject: FW: FT position, an instructor position in Ophthalmology Department
Case 1:19-cv-08324-DLC Document 1-1 Filed 09/06/19 Page 3 of 4


Subject: FW: FT position, an instructor position in Ophthalmology Department


Dear Dean Miller




We would like to bring Dr. Amro Ali on board in the Department of Ophthalmology as a
full time instructor. He is an experienced researcher and will be submitting grant and IRB
proposals. This is in line with your recent initiatives to enhance research at the SOM.




Thank you.




Ray

Raymond Wong, MD

Interim Chairman

Department of Ophthalmology

School of Medicine

New York Medical College




From: Rivera, Marie
Sent: Friday, April 22, 2016 7:54 AM
To: Wong, Raymond
Subject: RE: FT position, an instructor position in Ophthalmology Department

Good Morning Dr. Wong,

We need a letter to the Dean from you stating that Dr. Ali is full-time, that’s it.

Have a nice weekend,

Marie

Please copy Wanda_HughesGreene@nymc.edu on all faculty related
correspondence. Thank you.

Marie A. Rivera
Administrator, Office of Faculty Records
Case 1:19-cv-08324-DLC Document 1-1 Filed 09/06/19 Page 4 of 4

Administrator, Office of Faculty Records
School of Medicine
New York Medical College
40 Sunshine Cottage Road, Rm 141A
Valhalla, NY 10595

phone: 914/594-4523
fax: 914/594-4565
e-mail: marie@nymc.edu


                    A Member of the Touro College and University System


From: Wong, Raymond
Sent: Thursday, April 21, 2016 6:36 PM
To: Rivera, Marie
Subject: FW: FT position, an instructor position in Opthalmology Department


Hello Marie

How do we proceed to grant Dr Ali a full time position in the Department of
Ophthalmology. As a researcher he will have no clinical responsibilities.

Thanks

RW


From: Amro Ali [amro.ali9@icloud.com]
Sent: Thursday, April 21, 2016 12:02 PM
To: Wong, Raymond
Cc: Hartman, Randi; Amro Ali
Subject: FT position, an instructor position in Opthalmology Department

Hi Dr.Wong,
I hope this email finds you ok, I would like to know if there is any update about
the FT position.
This position will allow me to submit a grant and/or IRB form the department
and I can not submit anything without.
Your kind help is really appreciated
We are on hold till I get this so I can submit IRB/grant.
Amro Ali.
